PER CURIAM.
The record lacks sufficient evidence to establish a legitimate business interest (including one which is unique enough) so as to justify entering an injunction to enforce the non-competition agreement. In addition, as to the corporate defendant/appellant, even if the record contained a basis that would support the entering of an injunction, the injunction is overbroad to the extent that it prohibits the corporation from hiring anyone who has worked for the plaintiff/appellee.
Furthermore, totally aside from the foregoing problems with the injunction, the trial court was in error when it ruled that it would not allow the individual appellant to introduce evidence that the appellee had breached the employment contract by fail*708ing to pay the individual appellant his salary.
Lastly, in view of the foregoing, we address the issue concerning the amount of bond only to the extent that we find that the amount posted is clearly insufficient.
Reversed and remanded.